     Case 1:19-cv-00441-NONE-JLT Document 28 Filed 05/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID FALLS,                                    No. 1:19-cv-00441-NONE-JLT (PC)
12                       Plaintiff,
13                                                    ORDER ADOPTING FINDINGS AND
             v.
                                                      RECOMMENDATIONS
14    A. ARREDONDO, et al.,
                                                      (Doc. No. 24)
15                       Defendants.
16

17          Plaintiff David Falls is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 27, 2019, the assigned magistrate judge filed a screening order, finding that

21   plaintiff’s complaint (Doc. No. 1) states a cognizable claim of excessive force against Defendant

22   A. Arredondo in his individual capacity, pursuant to 42 U.S.C. § 1983, but that all other claims

23   are not cognizable. (Doc. No. 10.) The magistrate judge directed plaintiff to file a first amended

24   complaint curing the deficiencies in his pleading or notify the court of his desire to proceed only

25   on the claim of excessive force. (Id. at 11.) Pursuant to the screening order, plaintiff filed a

26   notice that he wishes to proceed only on the claim found cognizable against Defendant

27   Arredondo. (Doc. No. 23.)

28   ///
     Case 1:19-cv-00441-NONE-JLT Document 28 Filed 05/20/20 Page 2 of 2


 1          Accordingly, on April 2, 2020, the assigned magistrate judge filed findings and

 2   recommendations, recommending (1) that Plaintiff’s claims be dismissed, except for his Eighth

 3   Amendment excessive force claim against Defendant A. Arredondo in his individual capacity,

 4   pursuant to 42 U.S.C. § 1983, and (2) that Defendants D. Davey, J. Gallagher, and M. Gamboa be

 5   dismissed. (Doc. No. 24.) The findings and recommendations were served on plaintiff and

 6   provided him fourteen (14) days to file objections thereto. (Id. at 2.) Plaintiff has not filed

 7   objections and the time do so has passed.

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 9   de novo review of this case. Having carefully reviewed the file, the court finds the findings and
10   recommendations to be supported by the record and proper analysis.

11          Accordingly,

12          1.      The findings and recommendations issued on April 2, 2020 (Doc. No. 24) are

13                  adopted in full;

14          2.      Defendants Davey, Gallagher (spelled “Gallaghes” on the docket), and Gamboa

15                  are dismissed;

16          3.      All claims in plaintiff’s complaint are dismissed, except for plaintiff’s Eighth

17                  Amendment excessive force claim against Defendant Arredondo in his individual

18                  capacity, under 42 U.S.C. § 1983; and,

19          4.      This case is referred back to the assigned magistrate judge for further proceedings.
20
     IT IS SO ORDERED.
21

22      Dated:     May 19, 2020
                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28

                                                        2
